--------------------------------------------------------------------------------

     


ENSCO


SUPPLEMENTAL EXECUTIVE


RETIREMENT PLAN


AS AMENDED AND RESTATED














EFFECTIVE JANUARY 1, 2004




--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

  ARTICLE I     PURPOSE   ARTICLE II   DEFINITIONS AND CONSTRUCTION

2.1     Definitions    

  (a) "Account"

  (b) "Administrator"

  (c) "Affiliate"

  (d) "Automatic Deferral"

  (e) "Basic Deferral"

  (f) "Beneficiary"

  (g) "Board"

  (h) "Benefits"

  (i) "Code"

  (j) "Company"

  (k) "Compensation"

  (l) "Deferred Compensation"

  (m) "Deferred Compensation Election"

  (n) "Deferred Compensation/Participation Agreement"

  (o) "Disability"

  (p) "Discretionary Deferral"

  (q) "Effective Date"

  (r) "Eligible Employee"

  (s) "Employee"

  (t) "Employer"

  (u) "Employer Discretionary Contributions"

  (v) "ERISA"

  (w) "401(k) Plan"

  (x) "Insolvent"

  (y) "Matching Contributions"

  (z) "Normal Retirement Age"

  (aa) "Participant"

  (bb) "Plan"

  (cc) "Plan Year"

  (dd) "Period of Service"

  (ee) "Year of Service"

2.2   Construction

  ARTICLE III     PARTICIPATION AND VESTING

3.1   Eligibility and Participation

3.2   Cessation of Participation

  ARTICLE IV    CONTRIBUTIONS AND ACCOUNTING

4.1   Deferred Compensation

  (a) Basic Deferrals

  (b) Automatic Deferral

  (c) Discretionary Deferrals

  (d) Limit on Deferrals

  (e) Failure to Elect

4.2   Matching Contributions

4.3   Employer Discretionary Contribution

4.4   Vesting

4.5   Accounting for Deferred Compensation

4.6   Plan Benefits

  ARTICLE V      DISTRIBUTION OF BENEFITS

5.1   Payment of Benefits

5.2   Timing of Certain Payments

  (a) Change in Circumstances

  (b) An unforeseeable emergency of the Participant

5.3   Form of Payment and Deferral of Timing of Payment

5.4   Designation of Beneficiary

  ARTICLE VI     PAYMENT LIMITATIONS

6.1   Payment Due an Incompetent

6.2   Spendthrift Clause

  ARTICLE VII    FUNDING

7.1   Funding

7.2   Investments

  ARTICLE VIII   ADMINISTRATION

8.1   Authority of the Administrator

8.2   Claims Procedure

8.3   Cost of Administration

8.4   Limitations on Plan Administration

  ARTICLE IX     OTHER BENEFIT PLANS OF THE COMPANY

9.1   Other Plans

  ARTICLE X      AMENDMENT AND TERMINATION OF THE PLAN

10.1   Amendment

10.2   Termination

10.3   Continuation

  ARTICLE XI     MISCELLANEOUS

11.1   Rights Against Company

11.2   Action Taken in Good Faith

11.3   Indemnification of Employees and Directors

11.4   Severability

--------------------------------------------------------------------------------


     


ENSCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2004)

 

       THIS AGREEMENT, executed this 27th day of August, 2003, and effective the
first day of January, 2004 unless specifically provided elsewhere in the
Agreement, by ENSCO International Incorporated, having its principal office in
Dallas, Texas (hereinafter referred to as the "Company").   WITNESSETH:  
        WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted
the Energy Service Company, Inc. Select Executive Retirement Plan (the "Plan");
          WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;           WHEREAS, the Company amended and restated the Plan,
effective January 1, 1997, to provide a discretionary profit sharing
contribution, to rename the Plan the ENSCO Supplemental Executive Retirement
Plan, and to coordinate the operation of the Plan with the ENSCO Savings Plan;  
        WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 8.2 of
the Plan which were subsequently clarified by further guidance from the Pension
and Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");           WHEREAS, the Company adopted Amendment No. 1 to the
amended and restated Plan, effective as of January 1, 2002, to revise Section
8.2 of the Plan to provide that the administrator of the Plan shall process
benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Plan which shall
comply with the Final Claims Procedure Regulations, as may be amended from time
to time; and          WHEREAS, the Company now desires to amend the Plan in
certain respects and to incorporate those amendments in the form of an amended
and restated Plan effective as of January 1, 2004;          NOW THEREFORE, the
Plan is hereby amended and restated to read as follows:  


ARTICLE I


PURPOSE

        The objective and purpose of this amended and restated Plan continues to
be to attract and retain competent officers and key executives by offering
flexible compensation opportunities to officers and key executives of the
Company and its Affiliates and to offer them an opportunity to build an estate
or supplement income for use after retirement. In addition to this Plan, the
Company sponsors certain broad-based employee benefit plans covering its
employees.           Through this Plan, the Company intends to permit the
deferral of compensation and to provide additional benefits to a select group of
management or highly compensated employees of the Company and its Affiliates.
Accordingly, it is intended that this Plan shall not constitute a "qualified
plan" subject to the limitations of section 401(a) of the Internal Revenue Code
of 1986, as amended (the "Code"), nor shall it constitute a "funded plan", for
purposes of such requirements. It is also intended that this Plan shall be
exempt from the participation and vesting requirements of Part 2 of Title I of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), the
funding requirements of Part 3 of Title I of ERISA, and the fiduciary
requirements of Part 4 of Title I of ERISA by reason of the exclusions afforded
plans which are unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.  


ARTICLE II


DEFINITIONS AND CONSTRUCTION

 

       2.1  Definitions.  When a word or phrase shall appear in this Plan with
the initial letter capitalized, and the word or phrase does not commence a
sentence, the word or phrase shall generally be a term defined in this Section
2.1. The following words and phrases with the initial letter capitalized shall
have the meaning set forth in this Section 2.1, unless a different meaning is
required by the context in which the word or phrase is used.  

              (a)    "Account" means the individual bookkeeping account
established for each Participant in the Plan, as described in Section 4.5.  
              (b)    "Administrator" means the Board, except to the extent that
the Board has appointed another person or persons to serve as the Administrator
with respect to the Plan.                 (c)    "Affiliate" means a corporation
that is a member of a controlled group of corporations (as defined in section
414(b) of the Code) which includes the Company, any trade or business (whether
or not incorporated) which are in common control (as defined in section 414(c)
of the Code) with the Company, or any entity that is a member of the same
affiliated service group (as defined in section 414(m) of the Code) as the
Company.                 (d)    "Automatic Deferral" means the Compensation
deferral described in Section 4.1 made by a Participant who has reached the
statutory limits on annual compensation (as provided and defined in section 1.5
of the 401(k) Plan), elective deferrals or contributions or benefits under the
401(k) Plan.                 (e)    "Basic Deferral" means the Compensation
deferral described in Section 4.1 made by a Participant who has elected to make
a Compensation deferral to the Plan in such amount as provided in Section 4.1 of
the Plan.                 (f)    "Beneficiary" means the person designated in
writing by the Participant pursuant to Section 5.4 to receive Benefits in the
event of his death.                 (g)    "Board" means the Board of Directors
of the Company, or any committee of the Board authorized to act on its behalf.  
              (h)    "Benefits" means the sum of amounts representing the
Participant's Automatic Deferrals, if any; Basic Deferrals; Discretionary
Deferrals, if any; vested Employer Discretionary Contributions; and vested
Matching Contributions credited to the Participant's Account, plus earnings
thereon and less losses allocable thereto, if any, attributable to the
investment of such amounts.                 (i)    "Code" means the Internal
Revenue Code of 1986, as amended from time to time. Reference to a section of
the Code shall include that section, applicable Treasury regulations promulgated
thereunder and any comparable section of any future legislation that amends,
supplements or supersedes said section, effective as of the date such comparable
section is effective with respect to the Plan.                 (j)    "Company"
means ENSCO International Incorporated, a Delaware corporation, or such other
organization which, pursuant to a spinoff, merger, consolidation,
reorganization, or similar corporate transaction where a significant portion of
the Company's employees become employees of such organization, adopts and
assumes the Plan as the sponsor with the consent of the Company and agrees to
accept the duties, responsibilities and obligations of the sponsor of the Plan.
Reference in the Plan to the Company shall refer to any such organization which
adopts and assumes the sponsorship of the Plan.                 (k)   
"Compensation" means wages as defined in section 3401(a) of the Code and all
other payments of compensation to an eligible Employee by an Employer for a Plan
Year for which the Employer is required to furnish the Employee a written
statement under sections 6041(d) and 6051(a)(3) of the Code without regard to
any rules under section 3401(a) of the Code that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed, plus amounts applied to purchase benefits pursuant to a salary
reduction agreement under a cafeteria plan as defined in section 125 of the Code
sponsored by an Employer, amounts deferred pursuant to a salary reduction
agreement authorized under the 401(k) Plan, and amounts deferred pursuant to a
salary reduction agreement under any other plan described in sections 401(k) and
408(k) of the Code sponsored by an Employer.                 (l)    "Deferred
Compensation" means the amount credited to a Participant's Account pursuant to a
Participant's Deferred Compensation Election in accordance with Section 4.1
hereof and shall include Basic Deferrals under Section 4.1(a), Automatic
Deferrals under Section 4.1(b) and Discretionary Deferrals under Section 4.1(c).
                (m)    "Deferred Compensation Election" means the election by a
Participant to defer his Compensation as an Automatic Deferral, Basic Deferral
and/or Discretionary Deferral in accordance with Section 4.1.  
              (n)    "Deferred Compensation/Participation Agreement" means the
written agreement between the Company or an Affiliate and a Participant pursuant
to which the Participant consents to participation in the Plan and the deferral
of Compensation hereunder.                 (o)    "Disability" means a total and
permanent disability suffered by a Participant which, in the opinion of the
Administrator (which opinion shall be conclusive for purposes of the Plan),
prevents such Participant from continuing his work with all Employers and
Affiliates.                 (p)    "Discretionary Deferral" means the
Compensation deferral described in Section 4.1 made by a Participant who has
elected to make a Compensation deferral to the Plan in such amount as provided
in Section 4.1 of the Plan.                 (q)    "Effective Date" means
January 1, 2004, except as expressly provided otherwise herein.  
              (r)    "Eligible Employee" means an Employee who is selected by
the Board pursuant to Section 3.1 hereof as eligible to participate in the Plan.
                (s)    "Employee" means any individual in the employ of an
Employer who is on an Employer's United States dollar payroll (and who is
classified as an Employee by the Employer). The term "Employee" shall not
include any individual who by contract is not classified by the Employer as a
common law employee of the Employer, even if such individual is included on the
Employer's payroll for Federal income tax withholding purposes or whether such
person is later classified as an employee by the Internal Revenue Service, the
Department of Labor, a court, an administrative agency or an Employer.  
              (t)    "Employer" means the Company and any other Affiliate, with
respect to its Employees, provided such Affiliate is designated by the governing
body of the Company as an Employer under the Plan and whose designation as such
has become effective and has continued in effect. The designation shall become
effective only when it shall have been accepted by the governing body of the
Employer. An Employer may revoke its acceptance of such designation at any time,
but until such acceptance has been revoked, all of the provisions of the Plan
and amendments thereto shall apply to the Employees of the Employer. In the
event the designation of the Employer as such is revoked by the governing body
of the Employer, such revocation will not be deemed a termination of the Plan.  
              (u)    "Employer Discretionary Contributions" means amounts
credited to a Participant's Account pursuant to Section 4.3 hereof.  
              (v)    "ERISA" means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and applicable regulations promulgated
thereunder.                 (w)    "401(k) Plan" means the ENSCO Savings Plan,
as such plan may be amended from time to time.                 (x)   
"Insolvent" means with respect to each Employer, such Employer being unable to
pay its debts as they become due or being subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.                 (y)    "Matching
Contributions" means the contribution made by the Company on behalf of a
Participant who makes Automatic Deferrals and/or Basic Deferrals to the Plan as
described in Section 4.2.                 (z)    "Normal Retirement Age" means
the date a Participant attains age 65.                 (aa)    "Participant"
means an Eligible Employee who has elected to participate in the Plan by
executing a Deferral Compensation/Participation Agreement in accordance with
Section 4.1 hereof.                 (bb)    "Plan" means the ENSCO Supplemental
Executive Retirement Plan, as described in this document, and as it may
hereafter be amended.                 (cc)    "Plan Year" means the fiscal year
of this Plan, which shall commence on January 1 each year and end on December 31
of such year.                 (dd)    "Period of Service" means for each
Employee eligible to participate in the Plan on and after April 1, 1995, the
period commencing April 1, 1995 and ending December 31, 1995 and thereafter, the
twelve-month period ending each December 31. For an Employee who first becomes
eligible to participate in the Plan after April 1, 1995, his first Period of
Service shall commence on his eligibility date and shall end on the following
December 31st.                 (ee)    "Year of Service" means each calendar
year during which an Employee performs 1,000 hours of service for an Affiliate
(and any other entity, if the Employee's service with such entity would be
recognized for purposes of the 401(k) Plan), including all Years of Service
prior to the Effective Date of the Plan.          2.2  Construction.   If any
provision of this Plan is determined to be for any reason invalid or
unenforceable, the remaining provisions of this Plan shall continue in full
force and effect. All of the provisions of this Plan shall be construed and
enforced in accordance with the laws of the State of Texas and shall be
administered according to the laws of such state, except as otherwise required
by ERISA, the Code or other applicable federal law. The masculine gender, where
appearing in this Plan, shall include the feminine gender, and vice versa.  


ARTICLE III


PARTICIPATION AND VESTING

       3.1  Eligibility and Participation   The Board shall meet at least once
prior to each Period of Service during the term of this Agreement and
irrevocably specify the name of each Employee who shall be entitled to
participate in the Plan for the immediately following Period of Service. In
addition, the Board may meet during a Period of Service for the purpose of
designating an individual who has become an Employee during that Period of
Service as eligible to participate in the Plan for the remaining portion of that
Period of Service. An Employee shall be eligible to receive a Benefit hereunder
if such Employee has been designated as an Eligible Employee pursuant to this
Section 3.1 and has entered into a Deferred Compensation/Participation Agreement
with the Employer in accordance with Section 4.1 hereof. If the Board fails to
designate an Employee as eligible to participate in the Plan for a particular
Period of Service and such Employee was eligible to participate in the Plan for
the immediately preceding Period of Service, the Board shall notify the Employee
in writing of his ineligibility to participate in the Plan as soon as
administratively possible after making its decision regarding his eligibility.  
       3.2  Cessation of Participation   A Participant will cease to be a
Participant as of the earlier of (i) the date on which the Plan terminates, or
(ii) the date on which he ceases to be an Eligible Employee under Section 3.1
and has received a distribution of his Account.  


ARTICLE IV


CONTRIBUTIONS AND ACCOUNTING

       4.1  Deferred Compensation.   An Eligible Employee may become a
Participant by electing to defer Compensation pursuant to a Deferred
Compensation/Participation Agreement. Such Deferred Compensation/Participation
Agreement shall be entered into prior to the first day of the Period of Service
for which the Deferred Compensation/Participation Agreement is effective or, in
the case of an Employee who is hired during such Plan Year and designated as
eligible to participate in the Plan for such Plan Year, such Deferred
Compensation/Participation Agreement shall be entered into within 30 days after
such date of hire and shall only be effective with respect to Compensation
earned after the date such Deferred Compensation/ Participation Agreement is
received by the Administrator. A Participant's Deferred
Compensation/Participation Agreement shall only be effective with respect to a
single Plan Year and shall be irrevocable for the duration of such Plan Year.
Deferral elections for each subsequent Plan Year of participation shall be made
pursuant to new Deferred Compensation/Participation Agreements.  
              (a)    Basic Deferrals.  Prior to each Period of Service, the
Board shall determine the maximum percentage of Compensation that each Eligible
Employee may elect to defer under the Plan as a Basic Deferral for the
immediately following Period of Service.                 (b)    Automatic
Deferral.  Effective January 1, 2004, such Eligible Employee may elect to
automatically have a percentage of his Compensation deferred under the Plan as
an Automatic Deferral when he reaches any of the following statutory limitations
under the 401(k) Plan: (i) the $200,000 limitation on annual compensation (as
provided and defined in Section 1.5 of the 401(k) Plan) under section 401(a)(17)
of the Code, as it may be adjusted pursuant to section 401(a)(17)(B) of the
Code; (ii) the $13,000 limitation imposed on elective deferrals under section
402(g) of the Code, or such other amount prescribed by the Secretary of the
Treasury at the same time and in the same manner as provided under section
415(d) of the Code for adjusting the dollar limitation in effect under section
415(b)(1)(A) of the Code; (iii) the percentage limitations on elective deferrals
under section 401(k) of the Code; or (iv) the limitations on contributions and
benefits under section 415 of the Code. An Eligible Employee may elect to make
Automatic Deferrals in addition to or in lieu of Basic Deferrals under Section
4.1(a).                 (c)    Discretionary Deferrals.  Prior to each Period of
Service, the Board shall determine the maximum percentage of Compensation that
each Eligible Employee may elect to defer under the Plan as a Discretionary
Deferral for the immediately following Period of Service.                 (d)   
Limit on Deferrals.  The maximum amount of Automatic Deferrals and Basic
Deferrals made by a Participant, when aggregated with any other deferrals made
by the Participant under the 401(k) Plan, for any calendar year, shall not
exceed 50 percent of his Compensation for the calendar year. Notwithstanding the
preceding provisions of this Section 4.1(d), for the first Period of Service in
which an Employee becomes eligible to participate in the Plan, the Eligible
Employee may elect to defer up to such maximum percentage of Compensation
permitted by the Board for that Period of Service with respect to Compensation
for services performed subsequent to the election.                 (e)   
Failure to Elect.  If an Eligible Employee does not execute a Deferred
Compensation/Participation Agreement and elect to defer an amount of his
Compensation, for a particular Period of Service in accordance with this Section
4.1, he may not participate in the Plan for that Period of Service. Thereafter,
he may elect to participate in the Plan with respect to future Periods of
Service, if he is then an Eligible Employee, by executing a Deferred
Compensation/Participation Agreement and irrevocably electing to defer a
percentage of his Compensation prior to any such future Period of Service.  
       4.2  Matching Contributions.   For each calendar year, the Employer will
credit each Participant's Account with amounts that represent Matching
Contributions equal to such percentage, as determined from time to time by the
Board under the 401(k) Plan, of the Participant's Deferred Compensation Election
for that calendar year up to six percent of the Participant's Compensation,
reduced by the amount of employer matching contributions, if any, made on behalf
of the Participant to the 401(k) Plan for that calendar year. Amounts
representing Matching Contributions shall be determined and credited to each
Participant's Account after first crediting employer matching contributions to
the Participant's account under the 401(k) Plan. The value of Matching
Contributions credited to a Participant's Account will be used, along with the
value of the Participant's Employer Discretionary Contributions, if any, and
Deferred Compensation credited to his Account, to determine his Benefits as
specified herein.          4.3  Employer Discretionary Contribution.   Effective
January 1, 1997, an Employer may contribute hereunder as an Employer
Discretionary Contribution for a Plan Year such amount, if any, as shall be
determined by the Board from time to time. The Employer Discretionary
Contribution, if any, may be made with respect to active Participants and
inactive Participants, as determined by the Board. Amounts representing Employer
Discretionary Contributions, if any, for a Plan Year shall be determined and
credited to each Participant's Account at such times and in such amounts as
determined by the Board for the Plan Year. Such contributions shall be vested at
such time as determined by the Board in accordance with the resolutions of the
Board authorizing the contribution. The value of Employer Discretionary
Contributions credited to a Participant's Account will be used, along with the
value of the Participant's Matching Contributions, if any, and Deferral
Compensation credited to his Account, to determine his Benefits as specified
herein.          4.4  Vesting.   Participants shall be 100 percent vested in the
Automatic Deferrals, Basic Deferrals and Discretionary Deferrals credited to his
Account, including the earnings thereon if such amounts are invested pursuant to
Section 7.2 hereof. A Participant will become vested in the Employer
Discretionary Contributions, if any, credited to his Account, including the
earnings thereon if such amounts are invested pursuant to Section 7.2, in
accordance with the resolutions of the Board authorizing the contribution. A
Participant will become vested in the Matching Contributions credited to his
Account, including the earnings thereon if such amounts are invested pursuant to
Section 7.2 hereof, as follows:  

Year of Service   Vested Percentage       less than 2  0 2 but less than 3  20%
3 but less than 4  40% 4 but less than 5  60% 5 but less than 6  80% 6 or more 
100%

  In addition, a Participant will become 100 percent vested in the Employer
Discretionary Contributions, if any, and Matching Contributions credited to his
Account, including the earnings thereon if such amounts are invested pursuant to
Section 7.2 hereof, regardless of his Years of Service upon the occurrence,
while employed by an Employer, of his death or Disability, attainment of his
Normal Retirement Age or termination of the Plan.  

         4.5  Accounting for Deferred Compensation.   The Administrator shall
establish and maintain an individual Account under the name of each Participant
under the Plan. Each Account shall be adjusted at least quarterly to reflect the
Basic Deferrals, Automatic Deferrals, Discretionary Deferrals, Matching
Contributions and Employer Discretionary Contributions credited thereto, if any;
earnings credited on such Basic Deferrals, Automatic Deferrals, Discretionary
Deferrals, Matching Contributions and Employer Discretionary Contributions
pursuant to Section 7.2; and any payment of amounts attributable to such Basic
Deferrals, Automatic Deferrals, Discretionary Deferrals, Matching Contributions
and Employer Discretionary Contributions under this Plan. The amounts of Basic
Deferrals, Automatic Deferrals, Discretionary Deferrals, Matching Contributions,
and Employer Discretionary Contributions shall be credited to the Participant's
Account at such time as such Compensation would have been paid to the
Participant had the Participant not elected to defer such Compensation pursuant
to the terms and provisions of the Plan. Each such Account shall be credited
with earnings and/or losses computed pursuant to Section 7.2 in the manner
specified by Section 7.2. In the sole discretion of the Administrator, more than
one Account may be established for each Participant to facilitate record keeping
convenience and accuracy. Each such Account shall be credited and adjusted as
provided in this Plan. Amounts credited to each such Account shall be held with
the general assets of the Employer that employs that Participant.          
Establishment and maintenance of a separate Account or Accounts for each
Participant shall not be construed as giving any person any interest in assets
of the Company or an Employer, or a right to payment other than as provided
hereunder. Such Accounts shall be maintained until all amounts credited to such
Account have been distributed in accordance with the terms and provisions of
this Plan.          4.6  Plan Benefits.   Subject to the vesting provisions of
Section 4.4 hereof and the provisions of Article V, the Benefits to which a
Participant and, if applicable, his Beneficiary shall be entitled under the Plan
will consist of Deferred Compensation, Employer Discretionary Contributions and
Matching Contributions credited to such Participant's Account, plus earnings
thereon and less losses allocable thereto, if any, attributable to the
investment of such amounts pursuant to Section 7.2 hereof.  


ARTICLE V


DISTRIBUTION OF BENEFITS

       5.1  Payment of Benefits.   Except as provided in Section 10.2 in the
event of a Change-in-Control of the Company (as defined in Section 10.2), the
amount credited to a Participant's Account pursuant to Article IV hereof, to the
extent vested pursuant to Section 4.4, shall be payable to the Participant or,
if applicable, to his Beneficiary in accordance with the provisions of this
Article V. If the Employer has obtained life insurance policies as a reserve for
the discharge of its obligations under the Plan, the Employer acting through its
governing body may, in its discretion, distribute any such policy to a
Participant when the Participant's Benefits become payable to satisfy all or a
portion of the Employer's obligation to the Participant hereunder. Unless paid
earlier pursuant to Section 5.2 or Section 10.2, payment of a Participant's
Benefit under the Plan shall commence in the form and at the time elected by the
Participant pursuant to Section 5.3 hereof within 30 days following the
Participant's death, Disability or other termination of employment with the
Employer. A Participant may elect pursuant to Section 5.3 to defer the Benefit
payment date or Benefit commencement date of his Benefits.          5.2  Timing
of Certain Payments.   Notwithstanding any other provision of this Plan to the
contrary, the Board shall have the right to pay Benefits to Participants prior
to the time such Benefits otherwise would be payable hereunder if the Board in
good faith determines that either of the following conditions or events has
occurred:                 (a)    Change in Circumstances.   A change in
circumstances relating to the operation of the Plan or the taxation of
Participants, arising from a change in the federal or applicable state tax or
revenue laws, a published ruling or similar announcement by the Internal Revenue
Service, a regulation issued by the Secretary of the Treasury, a change in
securities laws or regulations, the issuance of an advisory opinion, regulation
or other published position by the Department of Labor, or a change in
accounting requirements which causes (i) Participants to be taxable on their
Benefits prior to the time Benefits otherwise would be payable hereunder, (ii)
the Plan to be considered as funded for purposes of Title I of ERISA, or (iii) a
material change regarding the tax or financial accounting consequences of
maintaining the Plan to the Company or any Employer.                 (b)    An
unforeseeable emergency of the Participant.   An unforeseeable emergency is a
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or a dependent (as defined in
section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. An unforeseeable emergency will not exist, however, if the
emergency may be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not itself cause a severe financial hardship.
In addition, an unforeseeable emergency will not exist, as a result of the
Participant's need to send a child to college or desire to purchase a home. The
amount distributed to a Participant on account of an unforeseeable emergency may
not exceed the amount reasonably necessary to satisfy such emergency.  
       5.3  Form of Payment and Deferral of Timing of Payment.   Each
Participant may elect on his Deferred Compensation/Participation Agreement
whether his Benefits will be paid in the form of a single sum payment or
substantially equal monthly installments over a period of 60 months. In
addition, the Participant may elect on his Deferred Compensation/Participation
Agreement to defer the Benefit payment date or Benefit commencement date
specified in Section 5.1 to a date that is not beyond the second anniversary of
the normal Benefit payment date or Benefit commencement date specified in
Section 5.1. For these purposes, the Participant's most recent Deferred
Compensation/Participation Agreement will be controlling. The Participant may
change the form in which his Benefits will be paid and/or the benefit payment
date or benefit commencement date as specified in his most recent Deferred
Compensation/Participation Agreement at any time before the one-year period
ending on the date of his death, Disability or other termination of employment
with the Employer and once payments commence, the elections regarding the form
and timing of payment shall be irrevocable. If a Participant has not elected a
form of payment for his Benefits pursuant to this Section 5.3, the Participant's
Benefits will be paid in a single sum payment. If such Participant is receiving
installment payments hereunder and dies prior to the payment of all monthly
installments, the remaining portion of the Participant's Benefits will continue
to be paid in monthly installments to his Beneficiary for the remaining
installment period in the same amount and manner as they would have been paid to
the Participant. If the Participant elects to defer the Benefit payment date or
Benefit commencement date and dies before that deferred Benefit payment date or
deferred Benefit commencement date specified in his Deferred
Compensation/Participation Agreement, the Participant's Benefits will be paid or
commence to be paid to his Beneficiary in the form and upon the date elected by
the Participant.          5.4  Designation of Beneficiary.   Each Participant
must designate a Beneficiary to receive his Benefits in the event of his death,
by completing his Deferred Compensation/Participation Agreement and filing it
with the Administrator. The Administrator will recognize the most recent written
Beneficiary designation on file prior to a Participant's death. If a designated
Beneficiary is not living at the time of the Participant's death, then the
Administrator will pay Participant's Benefits to the Participant's personal
representative, executor, or administrator, as specified by the appropriate
legal jurisdiction. Any such payment to the Participant's Beneficiary or, if
applicable, to his personal representative, executor or administrator shall
operate as a complete discharge of all obligations of the Administrator and the
Employer to the extent of the payment so made.  


ARTICLE VI


PAYMENT LIMITATIONS

       6.1  Payment Due an Incompetent.   If the Administrator shall find that
any person to whom any payment is payable under the Plan is unable to care for
his affairs because of mental or physical illness, accident or death, or is a
minor, any payment due (unless a prior claim therefor shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, a child, a parent, a brother or sister or any person deemed by the
Administrator, in its sole discretion, to have incurred expenses for such person
otherwise entitled to payment, in such manner and proportions as the
Administrator may determine. Any such payment shall be a complete discharge of
the liabilities of the Employer under this Plan, and the Employer shall have no
further obligation to see to the application of any money so paid.  
       6.2  Spendthrift Clause.   No right, title or interest of any kind in the
Plan shall be transferable or assignable by any Participant or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of the Participant or
Beneficiary. Any attempt to alienate, anticipate, encumber, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.  


ARTICLE VII


FUNDING

       7.1  Funding.   All Benefits under this Plan shall be paid or provided
directly by the Employer. Such Benefits shall be general obligations of the
Employer which shall not require the segregation of any funds or property
therefor.           Notwithstanding the foregoing, in the discretion of the
Employer, the Employer's obligations hereunder may be satisfied from a grantor
trust established by the Employer, the terms of which will be substantially
similar to the terms of the model trust issued by the Internal Revenue Service
in Revenue Procedure 92-64, from an escrow account established at a bank or
trust company, or from an insurance contract or contracts owned by the Employer.
The assets of any such trust, escrow account and any such insurance policy shall
continue for all purposes to be a part of the general funds of the Employer,
shall be considered solely a means to assist the Employer to meet its
contractual obligations under this Plan and shall not create a funded account or
security interest for the benefit of any Participant under this Plan. All such
assets shall be subject to the claims of the general creditors of the Employer
in the event the Employer is Insolvent.           If a single trust or other
funding vehicle is established as a reserve for the obligations hereunder of
more than one Employer, including by the Company with respect to its obligations
to the non-employee directors under the ENSCO Non-Employee Director Deferred
Compensation Plan, the assets of any such trust or funding vehicle shall, to the
extent attributable to contributions made by a particular Employer, be subject
to the claims of the general creditors of that Employer in the event such
Employer is Insolvent, and each Employer will be treated as a separate grantor
to the extent of its participation in any trust so established. To the extent
that any person acquires a right to receive a payment from an Employer under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of that Employer.          7.2  Investments.   If a trust is
established as provided for in Section 7.1, earnings and/or losses of the trust
attributable to amounts credited to a Participant's Account shall increase or,
if applicable, decrease such Participant's Account for purposes of determining
the Participant's Benefits payable hereunder. The Board may determine from time
to time to direct the investment manager appointed pursuant to any such trust to
invest the assets credited to a Participant's Account in accordance with the
wishes and written directions of that Participant from among the registered
mutual funds and the Company stock fund offered to the participants in the
401(k) Plan from time to time under the terms of the 401(k) Plan.  


ARTICLE VIII


ADMINISTRATION

       8.1  Authority of the Administrator.   The Administrator shall have full
power and authority to interpret, construe and administer the Plan. The
Administrator's interpretation and construction hereof, and actions hereunder,
including any determination of the amount or recipient of any payment to be made
under the Plan, shall be binding and conclusive on all persons and for all
purposes. In addition, the Administrator may employ attorneys, accountants, and
other professional advisors to assist the Administrator in its administration of
the Plan. The Company shall pay the reasonable fees of any such advisor employed
by the Administrator. To the extent permitted by law, the Administrator, any
member of the Board and any employee of an Employer shall not be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of the Plan unless attributable to his own wilful misconduct or
lack of good faith.          8.2  Claims Procedure.   The Administrator shall
process all benefit claims of Participants and Beneficiaries pursuant to the
claims procedure specified in the summary plan description for the Plan and
shall act in a manner which is consistent with regulations published from time
to time by the Department of Labor.          8.3  Cost of Administration.   The
cost of this Plan and the expenses of administering the Plan shall be paid by
the Employer.          8.4  Limitations on Plan Administration.   No person to
whom discretionary authority is granted hereunder shall vote or act upon any
matter involving his own rights, benefits or participation in the Plan.  


ARTICLE IX


OTHER BENEFIT PLANS OF THE COMPANY

       9.1  Other Plans.   Nothing contained in this Plan shall prevent a
Participant prior to his death, or his spouse or other Beneficiary after his
death, from receiving, in addition to any payments provided for under this Plan,
any payments provided for under any other plan or benefit program of the Company
or an Affiliate, or which would otherwise be payable or distributable to him,
his surviving spouse or Beneficiary under any plan or policy of the Company or
otherwise. Nothing in this Plan shall be construed as preventing the Company or
any of its Affiliates from establishing any other or different plans providing
for current or deferred compensation for employees. Unless specifically provided
otherwise in any plan of the Company intended to "qualify" under section 401 of
the Code, Compensation deferrals made under this Plan shall constitute earnings
or compensation for purposes of determining contributions or benefits under such
qualified plan.  


ARTICLE X


AMENDMENT AND TERMINATION OF THE PLAN

       10.1  Amendment.   The Board shall have the right to amend this Plan at
any time and from time to time, including a retroactive amendment. Any such
amendment shall become effective upon the date stated therein, and shall be
binding on all Employers then participating in the Plan, except as otherwise
provided in such amendment; provided, however, that no such action shall affect
any Benefit adversely to which a Participant would be entitled had his
employment been terminated immediately before such amendment was effective.  
       10.2  Termination.   The Company has established this Plan with the bona
fide intention and expectation that from year to year it will deem it advisable
to continue it in effect. However, the Board, in its sole discretion, reserves
the right to terminate the Plan in its entirety at any time; provided, however,
that no such action shall affect any Benefit adversely to which a Participant
would be entitled had his employment been terminated immediately before such
termination was effective.           Upon a Change-in-Control of the Company,
the Plan shall automatically terminate and all Benefits shall be distributable
in accordance with the elections of each Participant under Article V as if each
such Participant's employment with the Employer had terminated as of the
effective date of such Change-in-Control. For purposes of the Plan, a
Change-in-Control of the Company shall be deemed to occur if (1) any person or
group within the meaning of the Securities Exchange Act of 1934, as amended,
acquired (together with voting securities of the Company held by such person or
group) more than 50% of the outstanding voting securities of the Company
(whether directly, indirectly, beneficially or of record) pursuant to any
transaction or combination of transactions, or (2) the individuals who, on
January 1, 2004, constituted the Board (the "Incumbent Board") cease, for any
reason, to constitute at least a majority thereof. For purposes of this
provision, a person becoming a member of the Board subsequent to January 1, 2004
whose election or nomination for election by the Company's stockholders was
approved by a vote of at least a majority of the members of the Board comprising
the Incumbent Board shall for this purpose be considered as though he or she was
a member of the Incumbent Board.        10.3  Continuation.   The Company
intends to continue this Plan indefinitely, but nevertheless assumes no
contractual obligation beyond the promise to pay the benefits described in this
Plan.  


ARTICLE XI


MISCELLANEOUS

       11.1  Rights Against Employer.   The Plan shall not be deemed to be a
consideration for, or an inducement for, the employment of any Employee by the
Employer. Nothing contained in the Plan shall be deemed to give any Employee the
right to be retained in the service of the Employer or to interfere with the
right of the Employer to discharge any Employee at any time, without regard to
the effect such discharge may have on any rights under the Plan.  
       11.2  Action Taken in Good Faith.   To the extent permitted by ERISA, the
Administrator and each employee, officer and director of an Affiliate who have
duties and responsibilities with respect to the establishment or administration
of the Plan shall be fully protected with respect to any action taken or omitted
to be taken by them in good faith.          11.3  Indemnification of Employees
and Directors.   The Company hereby indemnifies the Administrator and each
employee, officer and director of an Affiliate to whom responsibilities are
delegated under the Plan against any and all liabilities and expenses, including
attorney's fees, actually and reasonably incurred by them in connection with any
threatened, pending or completed legal action or judicial or administrative
proceeding to which they may be a party, or may be threatened to be made a
party, by reason of any delegation of responsibilities hereunder, except with
regard to any matters as to which they shall be adjudged in such action or
proceeding to be liable for gross negligence or willful misconduct in connection
therewith.          11.4  Severability.   In the event that any provision of
this Plan shall be declared illegal or invalid for any reason, said illegality
or invalidity shall not affect the remaining provisions of this Plan but shall
be fully severable and this Plan shall be construed and enforced as if said
illegal or invalid provision had never been inserted herein.          IN WITNESS
WHEREOF, the Company has executed this ENSCO Supplemental Executive Retirement
Plan as of this 27th day of August 2003 to be effective January 1, 2004.      
ENSCO INTERNATIONAL INCORPORATED


By:   /S/                                                                     
Name:  Cary A. Moomjian, Jr.
Title:  Vice President